Citation Nr: 0936796	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-31 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 
1976, from January 1979 to August 1981, and from February 
1983 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 Regional Office (RO) in 
Muskogee, Oklahoma rating decision, which denied the claim on 
appeal.

In September 2007, the Veteran presented testimony at a video 
hearing before the undersigned, a transcript of which is of 
record.

The Veteran's case was remanded by the Board for additional 
development in November 2007 and again in September 2008.  
The case is once again before the Board.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current lower back disability is not etiologically related to 
service.


CONCLUSION OF LAW

The Veteran's lower back disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in August 2005 and October 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.   The October 2008 letter 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Complete VCAA notice was not provided until after the initial 
unfavorable AOJ decision.  However, the Federal Circuit Court 
and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
October 2008 notice was provided to the Veteran, the claim 
was readjudicated in a July 2009 SSOC.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims. Indeed, subsequent to the September 
2008 Remand, the Veteran submitted additional 
evidence/records that he explained were pertinent to his 
appeal.  He also explained that, contrary to an earlier VA 
examination report, there were no records from a 1975 slip-
and-fall accident that resulted in a back injury.  See 
Veteran's statement, September 2008.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The Veteran was provided a VA 
examination in January 2008.  The Board found the conclusions 
reached in this examination inadequate in the September 2008 
remand and remanded the claim to afford the RO the 
opportunity to seek a new medical opinion as to etiology.  
That opinion was provided in February 2009.  In combination, 
the Board finds this examination and opinion to be thorough 
and complete.  The examiners noted that the claims file had 
been reviewed, which included service, VA, and private 
treatment records...  The February 2009 opinion was based on 
the September 2008 physical examination, the Veteran's 
reported history, and review of the claims file.  Therefore, 
this examination report and opinion is sufficient upon which 
to base a decision with regards to these claims. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because arthritis was not 
medically diagnosed within one year of discharge.  

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

The Veteran alleges he has a lower back disability due to an 
injury sustained while moving office furniture in 
approximately June 1980.  Thereafter, the Veteran claims to 
have experienced intermittent back pain that increased in 
severity after leaving service and required treatment in late 
1993 or early 1994.  In this regard, the Veteran's service 
treatment records reflect that in June 1980 the Veteran 
complained of low back pain.  The Veteran reported initially 
hurting his back two weeks earlier moving furniture.  The 
pain had steadily improved until two days previously when he 
reaggravated the injury putting a camper on the back of a 
pickup truck.  Examination revealed moderate tenderness with 
spasm of the thoracic spine paraspinous muscles.  The 
examiner assessed the Veteran with myalgia.  In November 1984 
the Veteran was seen for a history of low back pain after 
playing racketball the previous day.  Specifically, pain was 
noted as being in the thoracic region of the spine, with 
tenderness from T8 to T12.  The assessment was muscular 
spasm.  The service treatment records include no other 
complaints, diagnoses, or treatment for back problems in 
service.  The Veteran's January 1992 Report of Medical 
History listed multiple problems, but specifically noted no 
recurrent back pain.  In addition, the Veteran's January 1992 
separation examination stated the Veteran had a normal spine.  

After service, the Veteran reports his back pain worsened to 
the point that he sought treatment in late 1993 or early 
1994.  The first medical treatment report of record, from 
December 1993 states the Veteran reported lumbar back pain 
toward the right paraspinal muscle region.  The treatment 
provider noted the Veteran had a sedentary life and no low 
back injury.  A January 1994 treatment record notes an MRI 
showing a prominent bulge at L4.  X-rays from February 1994 
showed obvious disc herniation at L4.  Later in February 
1994, the Veteran underwent a modified hemilaminotomy, 
foraminatomy, and diskectomy at L4, L5.  The surgery was 
partially successful and the Veteran next sought treatment 
for his back in approximately 2001.  A July 2001 MRI showed 
mild narrowing of the intervertebral disc space at L4-L5, but 
no definite evidence of disc herniation or protrusion.  In 
December 2001 the Veteran's treatment providers discussed a 
possible lumbosacral fusion.  The Veteran has attempted to 
delay the surgery as long as possible and there is evidence 
of periodic treatment since 2001.  In February 2007, for 
example, the Veteran reported experiencing back pain for the 
previous two weeks.  X-rays showed evidence of degenerative 
changes.  

In January 2008 the Veteran was afforded a VA examination, in 
compliance with a November 2007 Board remand.  The examiner 
(an Advanced Registered Nurse Practitioner) noted the 
Veteran's hospitalization for spine surgery in February 1994.  
The Veteran reported a history of fatigue, decreased motion, 
stiffness, muscle spasms, and pain in the mid-lumbar area 
going around the right hip.  She also noted that the Veteran 
had a history of a slip-and-fall on a patch of ice in 1975.  
Following a physical examination, which included  X-rays of 
the lumbosacral spine that showed osteoarthritis at L4-L5, 
the examiner opined that it was as likely as not that the 
Veteran's low back disorder was caused by the 1975 fall.  
However, she later stated that the injury "could" cause the 
formation of osteoarthritis many years later.  

In September 2008, the claim was again remanded because the 
Board found the opinion as to etiology reached in the January 
2008 VA examination was based on inaccurate facts, as there 
was no evidence in the service treatment records of a back 
injury following a fall on ice in 1975.  Therefore, the 
matter was remanded for a new opinion based on consideration 
of the facts of record.  

In February 2009, following a review of service, VA, and 
private treatment records, a VA physician opined that the 
Veteran's low back disability was less likely as not caused 
by his military service.  The examiner based his opinion on 
the fact the Veteran's service treatment records did not 
indicate a herniated disc in-service and that the Veteran had 
not complained of back pain at the time of his separation 
from service.

The medical evidence of record establishes the Veteran has 
diagnoses of multiple back disorders following his military 
service and that the Veteran was twice treated in the 
military for back pain.  Significantly, however, the Board 
notes the Veteran's two reported in-service back problems 
involved the thoracic spine and not the lumbar spine that is 
the location of the current disability.  The Veteran claims 
any notation of problems of the thoracic spine were a result 
of misunderstanding between the Veteran and examiner.  
However, in both instances, physical examination revealed 
tenderness of the thoracic region, including the thoracic 
paraspinous muscles.  Neither treatment record noted 
complaints of lumbar spine problems or physical examination 
indicating such problems.  Thus, there is no contemporaneous 
evidence of complaints, treatment, or diagnoses involving the 
lumbar spine during service, as noted problems involved the 
thoracic paraspinous muscles and the thoracic spine in the 
area between T8 and T12.  There is no medical documentation 
related to the Veteran's current lumbar spine disability, 
involving the area of L4 to L5.  

In addition, the Board notes the Veteran failed to report any 
back problems in VA claims from September 1981 and February 
1993 for unrelated disorders or during a July 1993 VA 
examination.

Even assuming an in-service injury to the lumbar spine, the 
Veteran's claim still fails, as the preponderance of the 
evidence is against finding that a current low back 
disability is related to service, to include the documented 
complaints therein.  The Board acknowledges the January 2008 
VA registered nurse's opinion as to etiology.  However, as 
noted in the September 2008 Board remand, the opinion was 
based on an incorrect factual premise; and, therefore, the 
opinion holds minimal probative value and could not serve as 
a basis for establishing service connection.  See Reonal v. 
Brown, 5 Vet. App.458, 461 (1993).  Indeed, the Veteran 
concedes he did not injure his back after a fall on ice in 
1975 and has never asserted such a theory.  See Veteran's 
statement, September 2008.  No other medical professional has 
noted a medical link between any current low back disability 
and the Veteran's in-service back problems, or any other 
incident of service.  

Indeed, the February 2009 VA opinion provider specifically 
rejected any link between the Veteran's current disabilities 
and in-service back problems.  The VA examiner reviewed the 
claims file, including medical records, contemporaneous x-
rays, and the January 2008 VA examination report that 
included the Veteran's reported history.  The Board finds 
that the February 2009 physician's opinion adequately 
outlines the bases for considering the in-service injuries 
unrelated to the Veteran's current disabilities; namely, the 
absence of any subsequent in-service complaints or treatment 
for back pain, the absence of evidence of a herniated lumbar 
disc in-service, and the normal separation examination.  The 
Board also ascribes greater to probative value to the 
February 2009 opinion because it was prepared by a physician 
as opposed to a nurse practitioner.  See Sklar v. Brown, 5 
Vet. App. 140 (1993).  Finally, the January 2008 examiner 
vacillated in her opinion as to whether the Veteran's back 
disorder was related to his active service.  She initially 
stated that such a relationship was as likely as not but 
later stated that the purported in-service fall "could" 
have caused his osteoarthritis.  The February 2009 opinion 
was far more definitive.  Thus, the Board considers the 
February 2009 opinion credible, competent, and probative of 
the issue.

Furthermore, the Board has considered the Veteran's reports 
of intermittent back pain beginning in service.  In this 
regard, the Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to discuss the existence of low back pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  In this 
instance, therefore, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, especially 
as to complex medical diagnoses such as a link between his 
current lumbar spine disabilities, including osteoarthritis 
and disc herniation, and his in-service back pain.  Thus, his 
statements regarding any such link are not competent.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In short, the most probative medical evidence specifically 
rules out a relationship between the Veteran's current lumbar 
spine disabilities and his in-service thoracic spine 
problems.   The Board places more weight on the opinion of 
the competent VA physician who provided the February 2009 
opinion, based on review of the medical records, January 2008 
VA examination, and the entire claims file, than on the 
January 2008 VA examiner's opinion based on inaccurate facts 
and the Veteran's lay assertions that his current back 
disabilities are related to his in-service complaints of back 
pain.  See Rucker, supra.  As such, no finding of service 
connection is warranted. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


